DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/21is being considered by the examiner.

Claim Objections
Claim 1,  11-13 are objected to because of the following informalities:  
Re claim 1, in line 4, replace “a temperature-dependent resistive element” with “the temperature-dependent resistive element” since the element was recited in line 2 of the claim
Re claim 1, in line 5, replace “a resistive element” with “the resistive element” since the element was recited in line 1 of the claim. 
Re claim 11, in line 6, replace “current” with “a current”.
Re claim 12, in line 1, replace “corresponds a” with “corresponds to a”.
Re claim 13, in line 1-2, replace “corresponds to resistance” with “corresponds to a resistance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda, JP 11202680 in view of Shimura et al., US 20120148273
Regarding claim 1, Kanda discloses an apparatus (Fig. 1) comprising: 
a temperature-dependent resistive element (Fig. 1; heater element halogen lamp 16 is temp dependent and has a resistance);  
a switch coupled to the temperature-dependent resistive element (Fig. 1; transistor 18);
a current sensor to measure a current through the temperature-dependent resistive element a resistive element (Fig. 1; current flowing through the halogen lamp 16 of the load is detected by the current sensor 17);  and 
a processor to control the switch based on the measured current (Fig. 1; measured current compared and AND gate 26 controls the gate of transistor 18). 
Kanda is silent in an apparatus to provide an adaptive connection of a resistive element and a temperature-dependent resistive element comprising: a resistive element and a switch coupled to the temperature-dependent resistive element and the resistive element; and a processor  to control the switch to, based on a measured current, (A) couple the temperature-dependent resistive element in parallel to the resistive element or (B) couple the temperature-dependent resistive element in series with the resistive element. 

	Regarding claim 5, Kanda discloses wherein the temperature-dependent resistive element is a halogen lamp element (Fig. 1; halogen lamp 16 used in fixing device of copy machine).  Kanda is silent in a resistive element connected to the temperature dependent resistive element, wherein the resistive element is a resistive heater.  However, Shimura is in the field of image forming apparatus and teaches two reisistive elements connected together, wherein the reistive element is a resistive heater (Fig. 2; H1 or H2). It would have been obvious to one of ordinary 
 	Regarding claim 6, Kanda discloses a processor (Fig. 1; comparator 22 with flip flop 25, AND gate 26 being a processor) configured to: determine a current through a temperature-dependent resistive element (Fig. 1; inverting input of comparator 23 connected to current sensor 17, therefore a current determination is made of the heating element/ halogen lamp 16) and based on the current, control a switch (Fig. 1; Fig. 1; transistor 18 being a switch is connected to AND gate 26 and control signal to gate of transistor 18 is based on current).
Kanda is silent in a non-transitory computer readable storage medium comprising instructions which, are executed by the processor and to control a switch to:  (A) couple the temperature-dependent resistive element in parallel to a resistive element or (B) couple the temperature-dependent resistive element in series with the resistive element. However, Shimura is in the field of image forming apparatus (as is Kanda; see page 4 of Kanda disclosing that the heater/ halogen lamp is used in copying machine) and teaches a non-transitory computer readable storage medium comprising instructions, when executed by a processor (fig. 2; CPU 203 inherently comprises stored instructions) which, cause the processor to determine a measurement signal and control a switch (para [0025]-[0030]; voltage signal is determined, which also can correspond to a current based on supply, and relays are on/off based on signal) to:  (A) couple a resistance heating element in parallel to a resistive element (Para [0030]; fig. 3c; parallel configuration shown) or (B) couple the resistance heating element in series with the resistive element (para [0029]-[0030]; fig. 3b; series configuration shown).  It would have been .  
Claim 3, 8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda, JP 11-202680 in view of Shimura et al., US 20120148273 in view of Biller, US 20140217087
Regarding claim 3, Kanda discloses the temperature-dependent resistive element and a measured current of the temperature-dependent resistive element.  Kanda is silent wherein the processor is to determine a resistance of the element based on current. However, Biller discloses wherein a processor determines a resistance of a heater element based on a current (Fig. 1a; current measurement circuit 42 with heater element 30, which is connected to resistance calculator).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the resistance calculator as taught by Biller into the device of Kanda as modified for the benefit of determining the resistance of the heater element since a change in resistance would affect the temperature of element and incorporating current measurement with resistance calculation would provide the benefit of not having to provide an additional temperature sensor. 
Regarding claim 8, Kanda discloses the temperature-dependent resistive element and a measured current of the temperature-dependent resistive element.  Kanda is silent wherein instruction cause a processor to determine a resistance of the element based on current. However, Biller discloses wherein a processor determines a resistance of a heater element based on a 
 	Regarding claim 10, Kanda discloses wherein the temperature-dependent resistive element is a halogen lamp element (Fig. 1; halogen lamp 16 used in fixing device of copy machine).  Kanda is silent in a resistive element connected to the temperature dependent resistive element, wherein the resistive element is a resistive heater.  However, Shimura is in the field of image forming apparatus and teaches two reisistive elements connected together, wherein the reistive element is a resistive heater (Fig. 2; H1 or H2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate a connection of heaters as taught by Shimura into the heating device of Kanda in order to adjust for a range of power supplied to the halogen lamp heater so that a current level can be maintained in the circuit without having to fully shut off current to the lamp. 

 Allowable Subject Matter
Claims 11-15 are allowed.
Regarding claim 11, Kanda and Shimura appears to be the closest prior art. Kanda discloses a current measurement of a temperature-dependent resistive element. Shimura discloses switch drivers to configure resistance heating elements in a series and parallel configuration in combination with all the limitations of claim 11. 
Claims 12-15 are dependent on claim 11 and are therefore also allowed. 
Claims 2, 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art does not disclose or suggest the processor is to: “control the switch to couple the temperature-dependent resistive element in series with the resistive element when the measured current does not exceed the threshold; and control the switch to couple the temperature-dependent resistive element in parallel with the resistive element when the measured current exceeds the threshold” in combination with all the limitations of claim 2. 
Regarding claim 4, prior art does not disclose or suggest the processor is to: “control the switch to couple the temperature-dependent resistive element in series with the resistive element when the determined resistance does not exceed the threshold; and control the switch to couple the temperature-dependent resistive element in parallel with the resistive element when the determined resistance exceeds the threshold” in combination with all the limitations of claim 4.
Regarding claim 7, prior art does not disclose or suggest the processor is to: “control the switch to couple the temperature-dependent resistive element in series with the resistive element 
Regarding claim 9, prior art does not disclose or suggest the processor is to: “control the switch to couple the temperature-dependent resistive element in series with the resistive element when the determined resistance does not exceed the threshold; and control the switch to couple the temperature-dependent resistive element in parallel with the resistive element when the determined resistance exceeds the threshold” in combination with all the limitations of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara, US 20120076521 discloses switching of a resistance heater based on a current detected.
Yamane et al., US 20020012544 discloses heaters which are switched between series and parallel based on a temperature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FEBA POTHEN/            Examiner, Art Unit 2868